
	

113 HR 1484 IH: Medicare Payment Rate Disclosure Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1484
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Huizenga of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to make
		  publicly available on the official Medicare Internet site Medicare payment
		  rates for frequently reimbursed hospital inpatient procedures, hospital
		  outpatient procedures, and physicians’ services.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Payment Rate Disclosure Act
			 of 2013.
		2.Public Internet
			 availability of Medicare payment rates for frequently reimbursed procedures and
			 servicesTitle XVIII of the
			 Social Security Act is amended by adding at the end the following new
			 section:
			
				1899B.Public
				Internet availability of Medicare payment rates for frequently reimbursed
				procedures and services
					(a)In
				general
						(1)Initial
				postingDuring the initial period beginning on a date not later
				than 120 days after the date of the enactment of this section and ending on the
				date that is 240 days after such starting date, the Secretary shall make
				publicly available on the official Medicare Internet site the following:
							(A)Payment rates
				for hospital inpatient proceduresFor each procedure selected
				under subsection (b)(1)(A)(i) and for each Metropolitan Statistical Area or
				other payment area used for purposes of section 1886(d), the average rate of
				payment under such section for the procedure, determined without regard to the
				application of any deduction or coinsurance amount or any adjustment under
				subparagraph (B), (D), (F), or (G) of paragraph (5) of such section.
							(B)Payment rates
				for hospital outpatient proceduresFor each procedure selected
				under subsection (b)(1)(A)(ii) and for each county or other payment area used
				for purposes of section 1833(t), the average rate of payment under such section
				for the procedure, determined without regard to the application of any
				deductible or coinsurance.
							(C)Physician
				payment rates for physicians’ servicesFor each physicians’
				service selected under subsection (b)(1)(A)(iii) and for each fee schedule area
				under section 1848, the average payment amount determined under the fee
				schedule under such section for the service, determined without regard to the
				application of any deductible or coinsurance.
							(D)Period for which
				payment rates are applicableA description of the period for
				which each payment rate or amount under subparagraph (A), (B), or (C) is
				applicable.
							(E)Services
				included in proceduresA description of the items and services
				included in each procedure selected under clauses (i) and (ii) of subsection
				(b)(1)(A).
							(F)NoticeA
				statement that the average payment rates and average payment amounts described
				in subparagraphs (A) through (C) are only applicable to the Medicare program
				under this title and may not be available for an individual who is not
				purchasing such a procedure or service under such program.
							(2)Posting of
				expanded selectionDuring the period beginning on the date that
				is one day after the last day of the initial period described in paragraph (1),
				the Secretary shall make publicly available on the official Medicare Internet
				site the following:
							(A)Payment rates
				for hospital inpatient proceduresFor each procedure selected
				under subsection (b)(1)(B)(i) and for each Metropolitan Statistical Area or
				other payment area used for purposes of section 1886(d), the average rate of
				payment described in paragraph (1)(A) for the procedure.
							(B)Payment rates
				for hospital outpatient proceduresFor each procedure selected
				under subsection (b)(1)(B)(ii) and for each county or other payment area used
				for purposes of section 1833(t), the average rate of payment described in
				paragraph (1)(B) for the procedure.
							(C)Physician
				payment rates for physicians’ servicesFor each physicians’
				service selected under subsection (b)(1)(B)(iii) and for each fee schedule area
				under section 1848, the average payment amount described in paragraph (1)(C)
				for the physicians’ service.
							(D)Period for which
				payment rates are applicableA description of the period for
				which each payment rate or amount under subparagraph (A), (B), or (C) is
				applicable.
							(E)Services
				included in proceduresA description of the items and services
				included in each procedure selected under clauses (i) and (ii) of subsection
				(b)(1)(B).
							(F)NoticeA
				statement that the average payment rates and average payment amounts described
				in subparagraphs (A) through (C) are only applicable to the Medicare program
				under this title and may not be available for an individual who is not
				purchasing such a procedure or service under such program.
							(b)Selection of
				procedures and services
						(1)In
				general
							(A)Initial
				selectionFor purposes of subsection (a)(1) and based on the most
				recent national data available, the Secretary shall select the
				following:
								(i)At
				least the 30 hospital inpatient procedures for which payment is most frequently
				provided under section 1886(d).
								(ii)At least the 30
				hospital outpatient procedures for which payment is most frequently provided
				under section 1833(t).
								(iii)At least the 30
				physicians’ services (as defined in section 1861(q)) for which payment is most
				frequently provided under section 1848.
								(B)Expanded
				selectionFor purposes of subsection (a)(2) and based on the most
				recent national data available, the Secretary shall select the
				following:
								(i)At
				least the 100 hospital inpatient procedures for which payment is most
				frequently provided under section 1886(d).
								(ii)At least the 100
				hospital outpatient procedures for which payment is most frequently provided
				under section 1833(t).
								(iii)At least the 100
				physicians’ services (as defined in section 1861(q)) for which payment is most
				frequently provided under section 1848.
								(2)Updating
				expanded selectionThe Secretary shall periodically update the
				procedures and services selected under paragraph (1)(B).
						(3)Further
				expansion of selectionThe Secretary shall expand the number of
				procedures and services selected under paragraph (1)(B) to include as many
				procedures and services as may be useful for an individual not entitled to
				benefits under part A or enrolled under part B in the purchase of such
				procedures and services.
						(c)Authority To
				post additional informationThe Secretary may make publicly
				available on the official Medicare Internet site such information on the
				payment rate or payment amount under this title for a procedure, item, or
				service not selected under subsection (b) as may be useful for an individual
				not entitled to benefits under part A or enrolled under part B in the purchase
				of the procedure, item, or service. To the extent practicable, such information
				shall be provided for each payment area involved.
					(d)Administrative
				provisions
						(1)Use of most
				recent national dataThe information described in paragraph (1)
				of subsection (b) and subsection (c) shall be based on the most recent national
				data available.
						(2)Accessibility by
				zip codeSuch information for an applicable payment area shall be
				accessible by any zip code included in such
				area.
						.
		
